Per Curiam:
This case is ruled by Scranton School District v. Simpson, *495ante, 202, decided at this term, where it was held that, inasmuch as the city treasurer was made, by the act of 1874, ex-officio treasurer of the school district, and took a separate oath, and gave bond to the school district, he held two separate and independent offices, and was entitled to compensation for each, unless his compensation as school treasurer had been taken away by an act of assembly.
The case stated fixes the amount of his compensation, if he is entitled to any, which relieves us of a discussion of that subject.
Judgment affirmed.